Citation Nr: 1707563	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a bilateral wrist disorder.

5.  Entitlement to a disability rating in excess of 50 percent prior to April 5, 2011 for post-traumatic stress disorder (PTSD).

6.  Entitlement to an effective date for service connection for PTSD earlier than September 10, 1984.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 and from June 1976 to July 1982.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas made in December 2006 and September 2007.
 
In July 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is of record.

The issues of entitlement to service connection for residuals of a right arm injury, 
a low back disorder, a right elbow disorder, and a bilateral wrist disorder were previously before the Board, and, in December 2010, these matters were remanded for further development.  

The issue of entitlement to an effective date for service connection for PTSD earlier than September 10, 1984 was previously before the Court of Appeals for Veterans Claims (Court) in November 2012, November 2014, and November 2016 and before the Board in December 2010, October 2013, and November 2015, and the issue was remanded for further development.  

The issue of entitlement to a disability rating in excess of 50 percent prior to April 5, 2011 for PTSD was previously before the Court in November 2012 and before the Board in December 2010, October 2013, and November 2015.  A 100 percent rating is assigned to the PTSD from April 5, 2011.  

Finally, the issue of TDIU was previously before the Court in November 2012 and before the Board in October 2013 and in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection: Right Arm Injury, Low Back Disorder, 
Right Elbow Disorder, and Bilateral Wrist Disorder

The Veteran contends that he is entitled to service connection for the residuals of a right arm injury, a low back disorder, a right elbow disorder, and a bilateral wrist disorder.  In December 2010, these matters were remanded in order to obtain additional VA treatment records, provide the Veteran with an additional VA examination, and issue a new supplemental statement of the case (SSOC) and return to the Board if in order.  VA sent the Veteran letters requesting that the Veteran identify or submit additional VA treatment records and provided the Veteran with an additional VA examination.  VA, however, never issued a new SSOC.  Under 38 C.F.R. § 19.31, an SSOC must be furnished to a veteran when additional pertinent evidence is received by the AOJ after a Statement of the Case or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied here, a remand is required to ensure due process to the Veteran.  

Earlier Effective Date: PTSD

The Veteran contends that he is entitled to an earlier effective date for PTSD.  In the November 2016 joint motion to remand (JMR), the parties stated that a retrospective medical examination may be necessary in this matter to obtain medical evidence as to whether the symptomatology (previously described as a nervous condition) that the Veteran experienced from 1976 (as noted by the March 1976 VA examiner) was indicative of PTSD at that time.  The Board concurs with the parties and also finds that a VA medical opinion is necessary to determine whether the Veteran is eligible for an earlier effective date for the award of PTSD under the provisons of 38 C.F.R. § 3.114.  

The provisions of 38 C.F.R. § 3.114 applies to grants of earlier effective dates based on liberalizing law.  In this case, as of April 11, 1980, VA added a diagnostic code to the Rating Schedule specifically for PTSD.  This addition is a liberalizing law.  45 Fed Reg. 26,326 (1980); VAOPGCPREC 26 97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  An effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  VAOPGCPREC 26 97; see also McKay v. Brown, 9 Vet. App. 183, 186, 187 88 (1996) (one year grace period gives claimants time to react after a change in the law, but the requirement of continuous disability does not apply when the liberalizing law has a retroactive effective date); Viglas v. Brown, 7 Vet. App. 1, 5 (1994) (section 5110(g) was intended to limit maximum amount of retroactive benefits recoverable to one year prior to the filing of an application).  In short, then, an effective date may be assigned that is one year earlier than the date of claim for PTSD, but only if it can be demonstrated the Veteran met all eligibility criteria on April 11, 1980.  The Board finds that a VA examination is necessary to obtain medical evidence as to whether the veteran had a diagnosis of PTSD as of April 11, 1980.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

TDIU and Increased Rating: PTSD

The Veteran contends that he is entitled to an increased disability rating for PTSD prior to April 5, 2011 as well as TDIU.  The Board finds that these issues are inexplicably intertwined, because a grant of an earlier effective date would necessarily require evaluating the severity of his PTSD during the newly assigned period of time.  The Board also finds that the TDIU issue is inextricably intertwined with the pending adjudication of the claims for service connection.  Thus, adjudication of the TDIU claim and the increased rating claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the PTSD was manifest from 1976.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the PTSD was manifest from April 11, 1980.  Attention is invited to the VA examination conducted in March 1976 and the psychiatric treatment records dated in 1981 (showing a diagnosis of delayed PTSD secondary to Vietnam combat experiences).  The VA examiner should discuss the significance, if any, of the fact that PTSD was not a recognized disorder in the Diagnostic and Statistical Manual of Mental Disorders in 1976.

The VA examiner should clearly outline the rationale for any opinion expressed. If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.

2.  Then, readjudicate the claims on appeal (entitlement to service connection for residuals of a right arm injury, a low back disorder, a right elbow disorder, and a bilateral wrist disorder; entitlement to a disability rating in excess of 50 percent prior to April 5, 2011 for PTSD; entitlement to an effective date for service connection for PTSD earlier than September 10, 1984; and entitlement to TDIU).  If the benefits sought are not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




